190 S.W.3d 563 (2006)
Isaac HOLMES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86610.
Missouri Court of Appeals, Eastern District, Division Four.
May 2, 2006.
Lisa M. Stroup, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Isaac Holmes ("Movant") appeals from the motion court's judgment denying his Rule 24.035[1] motion for post-conviction relief without an evidentiary hearing. Movant raises three points on appeal. First, Movant claims that his plea counsel was ineffective for misadvising him about the length of his sentence. Second, Movant claims that his plea counsel was ineffective for failing to advocate for a shorter sentence, or alternatively, for failing to file a motion to withdraw the guilty plea. Finally, Movant claims that his plea counsel was ineffective for failing to file a motion to suppress statements. Movant argues that had his counsel provided effective assistance, he would have refused to plead guilty and would have insisted on going to trial. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Rules Crim. P.2004, unless otherwise indicated.